Appeal by defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered January 20, 1982, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The court properly admitted defendant’s statements into evidence. The evidence at the pretrial hearing established that defendant was fully advised of his rights, and voluntarily accompanied the police to headquarters. The record supports the finding that defendant was not placed in custody until after his *418polygraph test was over and he had made his inculpatory statements. Accordingly, suppression was not warranted (see, People v Yukl, 25 NY2d 585).
Defendant’s other contentions have been considered and found to be without merit. Lazer, J. P., Thompson, O’Connor and Niehoff, JJ., concur.